per curiam:
Tras más de 50 años al servicio de la profesión legal, hoy nos vemos forzados a suspender indefinidamente del ejercicio de la abogacía y notaría al Ledo. Fernando A. Villamil Higuera por incumplir con los requisitos del Programa de Educación Jurídica Continua.
I
El 3 de noviembre de 1960 admitimos al Ledo. Fernando A. Villamil Higuera al ejercicio de la abogacía, y el 21 de noviembre de 1960 al de la notaría.
En esta ocasión enfrenta una suspensión indefinida del ejercicio de la abogacía y la notaría por incumplir con los requisitos del Programa de Educación Jurídica Continua desde el 1 de febrero de 2007 hasta el 31 de enero de 2009 e ignorar los requerimientos de este Tribunal. La Directora del Programa de Educación Jurídica Continua nos presentó un Informe sobre Cumplimiento con Requisito de Educación Jurídica Continua el 12 de diciembre de 2012.
El escrito hizo constar que el 25 de febrero de 2009 se le envío al abogado un Aviso de Incumplimiento, que no respondió. El 18 de noviembre de 2010 se le envió una citación para una vista informal que se llevaría a cabo el 20 de diciembre de 2010, acorde con las Reglas 31 y 32 del Reglamento del Programa de Educación Jurídica Conti*509nua, 4 LPRA Ap. XVTI-E. En la alternativa, se le concedieron 10 días para que compareciera por escrito.
El licenciado Villamil Higuera no compareció a la vista citada ni presentó un escrito alternativo. Luego de que la Junta del Programa evaluara el caso, nos refirió el informe el 24 de octubre de 2012, acorde con la Regla 32(C), 4 LPRAAp. XVII-E. Se hizo constar a este Tribunal que, incluso, no se ha presentado evidencia de cumplimiento con el Programa durante el período de 1 de febrero de 2009 hasta el 31 de enero de 2011. Además, se dejó saber que el Servicio Postal devolvió la correspondencia que se envió a la dirección que consta en el Registro Unico de Abogados (RUA).
El 26 de diciembre de 2012 emitimos una Resolución en la que apercibimos al licenciado Villamil Higuera del Informe que presentó el Programa de Educación Jurídica Continua. Concedimos 20 días al licenciado para que mostrara causa por la cual no debíamos suspenderle del ejercicio de la profesión por su incumplimiento. Sin embargo, al 20 de febrero de 2013 la Resolución no se había notificado personalmente.
La Oficina del Alguacil informó que en la dirección que consta en el expediente —Urb. Rexmador, A-9, calle 3, Guayama PR 00784— ubica una residencia que está abandonada. Los alguaciles auxiliares que acudieron al lugar indagaron con un vecino, quien les informó que el licenciado Villamil Higuera se mudó a algún lugar no especificado en Estados Unidos y que reside en un hogar por su condición de salud. El vecino proveyó una dirección y número de teléfono que presuntamente corresponde a su hija. Sin embargo, los esfuerzos por lograr comunicación nuevamente resultaron infructuosos.
II
El Reglamento del Programa de Educación Jurídica Continua requiere que los abogados tomen 24 créditos de educación jurídica continua que ofrezca alguna institu*510ción acreditada a esos propósitos, salvo algunas excepciones que se desglosan en la Regla 4, supra.
Por otro lado, el Canon 9 del Código de Ética Profesional exige que la conducta de los abogados hacia los tribunales se caracterice por el mayor respeto. 4 LPRA Ap. IX. Como parte de ese deber de respeto hacia los tribunales, es indispensable la obediencia a los requerimientos de este Tribunal, particularmente cuando se trata de procedimientos disciplinarios. In re Grau Collazo, 185 DPR 938, 943-944 (2012); In re Ramírez Ferrer, 183 DPR 382, 384 (2011). Hemos advertido que no responder a nuestras órdenes conlleva la suspensión del ejercicio de la profesión, pues denota indiferencia a nuestros apercibimientos. Esta conducta constituye una violación del Canon 9, supra. In re Grau Collazo, supra, págs. 943-944; In re Ramírez Ferrer, supra, pág. 384.
Además, la Regla 9(j) del Reglamento del Tribunal Supremo requiere a los abogados que informen inmediatamente a la Secretaría cualquier cambio de dirección postal o física. 4 LPRA Ap. XXI-A. In re Grau Collazo, supra, pág. 944; In re Rojas Rojas, 185 DPR 405, 408 (2012).
El licenciado Villamil Higuera ha incumplido con los requisitos del Programa de Educación Jurídica Continua. No consta evidencia de que cumple con las excepciones que le permitirían obviar esos requisitos. Tampoco ha comparecido a contestar los requerimientos de este Tribunal, lo que constituye una violación al Canon 9, supra. Por último, el letrado incumplió con el deber que impone la Regla 9(j) del Tribunal Supremo, supra, de informar a nuestra Secretaría sobre los cambios de direcciones postales y físicas.
Somos conscientes de que el incumplimiento del licenciado Villamil Higuera podría estar relacionado con su estado de salud. Sin embargo, la falta de comunicación con el letrado no nos deja otra salida que suspenderle indefinidamente del ejercicio de la abogacía y la notaría.
*511III
Por ello, suspendemos inmediata e indefinidamente al Ledo. Fernando A. Villamil Higuera del ejercicio de la abogacía y la notaría por incumplir con los requisitos del Programa de Educación Jurídica Continua, no informar a nuestra Secretaría los cambios de dirección y por no atender los requerimientos de este Tribunal.

El licenciado Villamil Higuera tiene el deber de notificar a sus clientes, si alguno, de su inhabilidad para continuar con su representación y deberá devolverles los expedientes de los casos pendientes, así como los honorarios recibidos por trabajos no rendidos. Además, tiene el deber de informar oportunamente de su suspensión a los foros judiciales y administrativos. Estas gestiones deberán certificarse a este Tribunal dentro del término de treinta días a partir de la notificación de esta per curiam y Sentencia.


El Alguacil de este Tribunal procederá a incautarse de la obra notarial del Ledo. Fernando A. Villamil Higuera, incluyendo su sello notarial, y deberá entregarlos a la Oficina de Inspección de Notarías para el examen correspondiente e informe a este Tribunal.


Se dictará Sentencia de conformidad.

El Juez Asociado Señor Kolthoff Caraballo no intervino.